DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 27 July 2022.
Claims 1-19 are pending and have been presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,435,952 in view of BENISTY (U.S. Patent Application Publication #2018/0341410). 

With respect to claims 1 and 8 of the instant application: Claims 1 and 7 of the ‘952 patent disclose a memory controller that performs the same operations as the memory controller in claims 1 and 8 of the instant application.  The claims of the ‘952 patent fail to disclose “… a host comprising a memory, the memory including a submission queue and a completion queue.”
BENISTY discloses the creation of a submission queue and a completion queue in the host device (see [0048]-[0050]).  The placement of the queues is a matter of design choice, as placing them in the host or the memory device can equally lead to reduction of NVMe command lifetime (see [0023]-[0025]).  “When there is a design need for market pressure to solve a problem and there are a finite number if identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp."  KSR, 82 USPQ2d at 1397.
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the ‘952 patent to include a host device that implements a submission queue and completion queue, as disclosed by BENISTY.  One of ordinary skill in the art would have been motivated to make such a modification as a matter of design choice, as there are a limited number of options for placement of the queues, and either placement would result in positive results, as taught by BENISTY.  

	With respect to claim 14 (and dependent claim 7): claim 1 of the ‘952 patent discloses a memory controller that performs most of the steps of the claimed method in the instant application.  The claim of the ‘952 patent fails to disclose “… storing completion information for the controlling in a completion queue of the host.
BENISTY discloses the creation of a submission queue and a completion queue in the host device (see [0048]-[0050]).  The placement of the queues is a matter of design choice, as placing them in the host or the memory device can equally lead to reduction of NVMe command lifetime (see [0023]-[0025]). A completion queue allows the host to verify a command has been completed and allows a host to take remedial action if a command has not completed successfully (see [0021]).  “When there is a design need for market pressure to solve a problem and there are a finite number if identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp."  KSR, 82 USPQ2d at 1397.
It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the ‘952 patent to include a host device that implements a submission queue and completion queue, as disclosed by BENISTY.  One of ordinary skill in the art would have been motivated to make such a modification as a matter of design choice, as there are a limited number of options for placement of the queues, and either placement would result in positive results, as taught by BENISTY.  

11,435,952
17/815,326
1. A memory system comprising: 
(A) a nonvolatile memory; and a controller configured to be connectable with a host and control the nonvolatile memory, wherein the controller is configured to: 
(A) receive update frequency information of a submission queue from the host; 
(B) read command information stored in the submission queue based on the received update frequency information; 
(C) and execute controlling for the nonvolatile memory based on the command information.
1. A storage system comprising: a host comprising a memory, the memory including a submission queue and a completion queue and being configured to store update frequency information; and 
(A) a memory system configured to be connectable with the host and comprising a nonvolatile memory and a controller, the controller configured to control the nonvolatile memory, wherein the controller is configured to: 
(B) receive the update frequency information of the submission queue from the host, 
(C) read command information stored in the submission queue based on the received update frequency information, 
(D) and execute controlling for the nonvolatile memory based on the command information.
Claims 2/3/4/5/6
Claims 2/3/4/5/6
7. A memory system comprising: 
(A) a nonvolatile memory; and a controller configured to be connectable with a host and control the nonvolatile memory, wherein the controller is configured to: 
(B) read command information stored in a submission queue of the host; 
(C) control the nonvolatile memory based on the command information; 
(D) determine an address from the command information; 
(E) and write completion information for the command information, to a memory of the host, based on the address determined from the command information, the memory of the host being different from a completion queue.
8. A storage system comprising: a host comprising a memory, the memory including a submission queue; and 
(A) a memory system configured to be connectable with the host and comprising a nonvolatile memory and a controller, the controller configured to control the nonvolatile memory, wherein the controller is configured to: 
(B) read command information stored in the submission queue of the host, 
(C) control the nonvolatile memory based on the command information, 
(D) determine an address from the command information, 
(E) and  write completion information for the command information, to the memory of the host, based on the address determined from the command information, the memory of the host being different from a completion queue.
Claims 8/9/10/11/12
Claims 9/10/11/12/13
1. A memory system comprising: a nonvolatile memory; and a controller configured to be connectable with a host and control the nonvolatile memory, wherein the controller is configured to: 
(A) receive update frequency information of a submission queue from the host; 
(B) read command information stored in the submission queue based on the received update frequency information; 
(C) and execute controlling for the nonvolatile memory based on the command information.
14. A method of controlling a nonvolatile memory, the method comprising: 
(A) receiving update frequency information of a submission queue from a host; 
(B) reading command information stored in the submission queue based on the received update frequency information; 
(C) controlling the nonvolatile memory based on the command information; 
and storing completion information for the controlling in a completion queue of the host.
Claims 2/3/4/5/6
Claims 15/16/17/18/19


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136